IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 00-20103
                                          Summary Calendar
                                          _______________



                                         MAGGIE BRYANT,

                                                               Plaintiff-Appellant,

                                               VERSUS

                         SOUTHWESTERN BELL YELLOW PAGES, INC.,

                                                               Defendant-Appellee.


                                    _________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                         (H-98-CV-3534)
                                 _________________________

                                          September 18, 2000


Before SMITH, BENAVIDES, and
  DENNIS, Circuit Judges.                                Maggie Bryant appeals an adverse summary
                                                      judgment regarding her title VII retaliation
PER CURIAM:*                                          claim. Finding no error, we affirm.

                                                                          I.
   *
                                                        In 1992, Bryant, a black female, began
      Pursuant to 5TH CIR. R. 47.5, the court has
                                                      working in the Houston office of
determined that this opinion should not be
                                                      Southwestern Bell Yellow Pages, Inc.
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.        (“SWBYP”) as a Telemarketing
47.5.4.                                               Administrator. In 1996, she began work in
Advertising Services, where she supported                    The two CSS positions were filled by two
crews of telemarketing representatives. In               white female SWBYP employees. Bryant sued
February 1998, she sent a letter to Edward               SWBYP, alleging race discrimination and re-
Whitacre, CEO of SWBYP’s parent company,                 taliation in violation of title VII, 42 U.S.C.
in which she complained of, inter alia, office           § 2000e et seq., and age discrimination in
football pools and general racial discrimination         violation of the ADEA, 29 U.S.C. § 621 et
by SWBYP.                                                seq. The court granted summary judgment in
                                                         favor of SWBYP on all claims, and Bryant
    In March 1998, two positions for Customer            appeals the summary judgment on her
Service Specialist (“CSS”) opened in Houston,            retaliation claim.
Texas. Employees wishing to apply for the
positions were required to submit a one-page                                   II.
Job Vacancy Request (“JVR”) by March 31,                    Bryant alleges that, on account of her Feb-
1998. According to company policy and                    ruary 28 letter complaining of race
training, an employee is to fill out a JVR, ob-          discrimination, local SWBYP management
tain a supervisor’s signature, and then submit           knowingly delayed the submission of her JVR
the form to Human Resources. Bryant filled               such that she would be precluded from
out a JVR on March 17 and submitted it to                promotion to the CSS position. We review a
Manager Steve Herrera for his signature.1                grant of summary judgment de novo,
Because Bryant's immediate supervisor,                   employing the same standards as did the
George Jolliff, was on vacation, Herrera                 district court. See Urbano v. Continental
transferred Bryant’s JVR to Jolliff’s immediate          Airlines, Inc., 138 F.3d 204, 205 (5th Cir.),
supervisor, Gale Wickham.                                cert. denied, 525 U.S. 1000 (1998).

   Wickham signed Bryant’s JVR on                            We apply the McDonnell Douglas burden-
March 17 and immediately gave it to his                  shifting “three step” to title VII claims of un-
secretary,2 who sent it to Jolliff. When Jolliff         lawful retaliation. See Long v. Eastfield
returned from vacation on March 23, he                   College, 88 F.3d 300, 304 (5th Cir. 1996);
immediately sent Bryant’s JVR back to Bryant             Casarez v. Burlington Northern/Santa Fe Co.,
with a note questioning whether she had                  193 F.3d 334, 337 (5th Cir. 1999). The
submitted the document to Human Resources.               plaintiff must first prove his prima facie case
Because Bryant had left for vacation on March            by a preponderance of the evidence. See id.
23, however, she did not receive the signed              If that is successful, the burden of production
JVR until March 30, when she noted the                   shifts to the defendant to articulate a
presence of the JVR and read Jolliff’s note, but         legitimate, non-retaliatory reason for the
did not submit the document to Human                     challenged action. See id. The burden then
Resources until after the March 31 deadline.             shifts back to the plaintiff to offer evidence
                                                         that the proffered reason is a pretext for
                                                         unlawful retaliation. See id.
   1
    Bryant asserts that a note accompanied the
JVR, but she presented no evidence in that regard.          To establish a prima facie case of
                                                         retaliation, Bryant must show: (1) that she
   2
     This secretary was a temporary replacement          engaged in activity protected by title VII; (2)
for Wickham’s regular secretary.

                                                     2
that an adverse employment action occurred;
and (3) that a causal connection exists between
the participation in the protected activity and
the adverse employment action. See Casarez,
193 F.3d at 338-39; Long, 88 F.3d at 304.
Bryant’s letter complaining of racial
discrimination satisfies the first element, but
Bryant fails to demonstrate elements two and
three.

   Bryant’s charge of retaliation rests on the
allegedly retaliatory delay by local
management in signing her JVR. Bryant is,
however, solely responsible for her untimely
submission. Bryant possessed the signed
version of the JVR on March 30, accompanied
by the note of her supervisor querying whether
she had submitted the form to Human
Resources, and she offers no explanation for
her failure to submit that document either on
March 30 or on March 31.

    The “delaying tactics” of local management
did not deny Bryant the opportunity to apply
for the CSS position, and therefore Bryant
fails to establish an adverse employment
action. Moreover, she presented no evidence
that local management even knew of her Feb-
ruary 28 letter during the JVR process, and
therefore she also failed to establish a causal
connection between her letter and the alleged
adverse action. Bryant therefore fails to
satisfy the first element of the McDonnell
Douglas framework.

   AFFIRMED.




                                                  3